Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Schlue on 8/18/2022.
The application has been amended as follows: 
In claim 26, in lines 13-14, delete “the cylcohexanedimethanol derivative moiety within the x1 bracket is either a cis or trans isomer;”.
In claim 27, in lines 13-14, delete “the cylcohexanedimethanol derivative moiety within the x1 bracket is either a cis or trans isomer”.

REASONS FOR ALLOWANCE
Claims 23-27 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 23 and 24, a film formed from a composition having a polyolefin, a fluorinated polymer having monomeric units of VDF, HFP and 1,1-difluoroethylene, and a product of a process of reacting a polypropylene glycol (polypropylene glycol and cyclohexane dimethanol) with triphenyl phosphite, a mixture of lauryl and myristyl alcohol, and potassium hydroxide.
Claims 25-27 depend from claims 23-24 and therefore contain the limitations of claims 23-24.

The present claims are allowable over the closest prior art, namely Jakupca (US 2014/0378590) and Lanier (US 8,110,262).
Jakupca teaches a process where polyphosphites are added to a polymer (¶127) such as polypropylene, polyethylene, LDPE (¶128-132), polyphenylene oxides (¶141), polystyrenes (¶133-134), polyvinyl chloride (¶135), styrene/acrylonitrile/butadiene copolymers (¶134-135), polyesters (¶ 142-145) and mixtures thereof such as PVC/ABS (¶155). Jakupca teaches the polyphosphites include cycloaliphatic polyphosphites (abstract). Jakupca falls outside the scope of the claims because Jakupca does not teach adding a fluorine containing polymer as a processing aid.
Lanier teaches a process of forming polyolfin compositions by providing a polyolefin composition comprising a polyolefin, a polymer processing aid and an oligomeric hindered amine light stabilizer and melt processing the polyolefin composition (col. 16, ln. 16-col. 17, ln. 1-35) and Lanier teaches the compositions include phosphite antioxidants (col. 14, ln. 7-34). Lanier falls outside the scope of the instant claims because Lanier does not teach the claimed product of a process of reacting a polypropylene glycol (polypropylene glycol and cyclohexane dimethanol) with triphenyl phosphite, a mixture of lauryl and myristyl alcohol, and potassium hydroxide.
It is noted that the instant specification provides evidence where the combination of a fluorine containing polymer and a product of a process of reacting a polypropylene glycol (polypropylene glycol and cyclohexane dimethanol) with triphenyl phosphite, a mixture of lauryl and myristyl alcohol, and potassium hydroxide provide an unexpectedly improved melt fracture over the comparative examples corresponding to the prior art (see Fig. 1).

Because the limitations of the claims are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764